Citation Nr: 1546406	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Service connection for erectile dysfunction as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran served on active duty service from January 1962 to January 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied entitlement to service connection for prostate cancer and for erectile dysfunction as secondary to prostate cancer.

In April 2015, the Board granted service connection for prostate cancer and remanded the issue of entitlement to service connection for erectile dysfunction for further development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's erectile dysfunction disability is related to his service-connected prostate cancer disability.


CONCLUSION OF LAW

An erectile dysfunction disability is related to his service-connected prostate cancer disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Given the favorable disposition to grant the claim for entitlement to service connection for erectile dysfunction as secondary to service-connected prostate cancer disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background and Analysis

The Veteran contends that service connection is warranted for erectile dysfunction as a result of radiation treatment for prostate cancer.  As noted above, in its April 2015 decision, the Board granted service connection for prostate cancer.

A January 2013 VA private treatment record shows that the Veteran reported erectile dysfunction.

Per the April 2015 Board remand instructions, the Veteran underwent a VA examination in April 2015.  The examiner noted that the Veteran reported that he had erectile dysfunction as a result of his radiation treatment.  However, a May 2012 note from a private treatment provider indicated that the Veteran was able to obtain an erection sufficient for intercourse.  The examiner noted that the radiation treatment was completed in May 2011.  The examiner also noted that the Veteran had a history of resection of a pituitary tumor in March 2010.  This led to the Veteran's central hypogonadism which can cause erectile dysfunction.  Subsequently, the Veteran was diagnosed with prostate cancer in December 2010 and he underwent radiation therapy which could also cause erectile dysfunction.  Based on this information, a review of the records and conflicting statements given by the Veteran, the examiner indicated that it "would be impossible (without speculating)", to say if the erectile dysfunction was related to the radiation therapy for prostate cancer.  The examiner also determined that it would be impossible (without speculating) to say if the erectile dysfunction was permanently worsened in severity by the radiation therapy.  The examiner noted that the Veteran had erectile dysfunction of an unknown etiology.  The examiner opined that it was not at least as likely as not that the Veteran's erectile dysfunction was attributable to the Veteran's prostate cancer to include residuals of radiation treatment.

Despite the findings of the examiner, having resolved all reasonable doubt in favor of the Veteran, the Board finds service connection for erectile dysfunction as secondary to service-connected prostate cancer is warranted.

The Board finds that the opinions provided by the April 2015 VA examiner do not preclude service connection for this disability.  While the VA examiner found it significant that the Veteran reported being able to achieve an erection in 2012, a subsequent 2013 medical report does contain a complaint of erectile dysfunction.  Furthermore, although the examiner pointed to the resection of a pituitary tumor in 2010 as a possible cause of erectile dysfunction, the examiner also acknowledeged that radiation therapy for prostate cancer can cause erectile dysfunction.  In light of these facts, the Board concludes that there is an approximate balance of positive and negative evidence as to whether his service-connected prostate cancer caused the claimed erectile dysfunction.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for erectile dysfunction as secondary to prostate cancer is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for erectile dysfunction as secondary to prostate cancer is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


